Citation Nr: 1718352	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental disability, to include as secondary to gastroesophageal reflux disease (GERD), for compensation purposes.

2.  Entitlement to service connection for a dental disability, to include as secondary to GERD, for purposes of eligibility for outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a videoconference hearing in April 2014.  A transcript of that hearing has been associated with the claims file.

In a June 2014 decision, the Board granted service connection for GERD.  The Board also remanded the dental claims as seen on the title page for further development.  

After the most recent September 2014 supplemental statement of the case, the Veteran submitted additional evidence.  In a January 2017 statement, the Veteran's representative waived initial agency of original jurisdiction review of this evidence.  See 38 C.F.R. § 20.1304 (c) (2016).  After the January 2017 statement, additional evidence was again added to the claims file.  However, the evidence is either duplicative or irrelevant to the issues on appeal and therefore waiver is not necessary.  Id.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 1999 to April 2014 and the April 2014 Board hearing transcript. 


FINDINGS OF FACT

1.  The Veteran is not shown to have a dental disability for which compensation is payable.

2.  The veteran does not meet the requirements for service connection for the purpose of receiving outpatient dental treatment.  


CONCLUSION OF LAW

1.  The criteria for establishing service connection for compensation purposes for a dental condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).

2.  The criteria for establishing service connection for treatment purposes for a dental condition have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Veteran contends that his dental condition is secondary to his service-connected GERD.  See September 2009 claim.    

Under current VA regulations, compensation is only available for certain types of dental and oral conditions.  See 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Turning to the evidence of record, the Veteran's service treatment records are silent for mention of complaints, treatment, or diagnosis of any dental trauma.  The Veteran's March 1977 separation report of medical examination shows that the Veteran's mouth and throat were found to be clinically normal and there was no notation of trauma to the teeth.  

Post-service VA treatment records dated from February 1998 to February 2017 show that the Veteran was noted as having several teeth removed and as having dentures.  

Private treatment records dated May 2002 to March 2015 show that the Veteran was treated for dental problems and had several teeth removed.  It was also noted that the Veteran had enamel loss and concern raised for acid induced damage.  

In a September 2009 statement, a private dentist noted that the Veteran had been a patient in their office since 2002.  The dentist noted that the Veteran has suffered from acid reflux since the mid-1970s and this condition had severely damaged his teeth.  The dentist noted that the stomach acid from his reflux has eroded the enamel of the Veteran's teeth causing, wear, chipping, decay and eventually tooth loss.  

In October 2009 the Veteran submitted an article entitled "Gastroesophageal Reflux Disease GERD-What Happens".  It was noted that GERD could lead to the speeding up of tooth decay because stomach acid would into the mouth and wear away tooth enamel.  It was noted that when harsh acids made their way into the mouth they could wreak havoc with tooth enamel.  It was also noted that a number of studies showed that people with GERD had more dental erosion than normal.

The Veteran was afforded a VA examination in August 2014.  The examiner diagnosed erosion of the teeth.  The Veteran reported that he has had GERD since he was in the Army.  He stated that his GERD has cause the erosion of his teeth.  He stated that he gets cavities very easily and his teeth brake and then need to be extracted.  The examiner concluded that the Veteran did not have any of the following dental or oral conditions: mandible, including anatomical loss or bony injury (NOT due to edentulous atrophy or periodontal disease); maxilla, including anatomical loss or bony injury (NOT due to edentulous atrophy or periodontal disease); teeth, including anatomical loss or bony injury leading to loss of any teeth (other than that due to the loss of the alveolar process as a result of periodontal disease); mouth, lips, tongue and disfiguring scars (anatomical loss or injury); or osteomyelitis/osteoradionecrosis/bisphosphonate-related osteonecrosis of the jaw; tumors and neoplasms.  X-rays revealed missing teeth numbers 4, 5, 6, 7, 12, 13, 14, 18, 19, 20, 22, 29, 30, 31 and 32; radiographic generalized moderate to advanced periodontal bone loss present; missing teeth are replaced by maxillary and mandibular partial dentures and areas of moderate tooth brush abrasion and erosion present.  The examiner noted that the Veteran stated he brushes regularly but does not floss his teeth.  

The examiner concluded that the condition was less likely than not proximately due to or the result of the Veteran's service-connected GERD.  The examiner explained that the Veteran did not lose his teeth due to bone loss from GERD but due to periodontal disease.  The examiner noted that flossing of an individual's teeth is one of the most important things an individual can do to minimize gingival inflammation which is the driving force behind periodontal bone loss.  The examiner noted that the Veteran stated that he basically only brushes his teeth and does not floss them.  The examiner noted that individuals who do not floss on a regular basis loose periodontal bone at a much faster rate than those that floss on a daily basis.

In an August 2014 statement, a private dentist concluded that the Veteran's severe attrition, rampant decay and wear were caused by or a result of acid reflux.  The dentist also concluded that the Veteran's condition was most likely caused by or a result of severe bruxism.  The dentist explained that the Veteran has rampant decay, wear and erosion that were a direct result of his acid reflux disease.  The dentist also noted that the Veteran had heavy bruxism that was wearing his teeth as well.  

In a March 2015 statement, a private dentist noted that the Veteran suffers from severe GERD.  The dentist explained that this destructive stomach acid has all but destroyed the enamel on his teeth causing abnormal wear, breakage, and tooth loss.  The dentist explained that the acid has disrupted the natural flora and ph. balance causing dry mouth and caries.  The dentist also explained that it is also a major contributor to his periodontal disease which has caused tooth loss as well.  

Based on the evidence of record, service connection is not warranted under 38 C.F.R. § 4.150, as there is no indication that the Veteran's claimed disorder involves impairment to the mandible or bone loss in the maxilla or mandible region.  The Veteran does not contend, and the evidence of record does not suggest that there was actual bone loss or other maxillary impairment, to include as secondary to GERD, nor has any treatment record indicated such impairment.  Rather, the evidence of record shows that the Veteran has erosion of the teeth due to acid reflux, bruxism and periodontal disease.  Thus, service connection may not be established for compensation purposes for the Veteran's dental disability.  

While treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision).

Service connection for purposes of outpatient dental treatment may be granted for a dental condition of any tooth and/or and periodontal tissue shown by the evidence to have been incurred in or aggravated by service, so long as the veteran falls under one of a number of specific classifications: 

Class I: Those having a service-connected compensable dental disability or condition; 

Class II: Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, with at least 90 days of service during the Persian Gulf War or 180 days of other active service, and who applied for treatment within 180 days after release from active duty, or prior to September 30, 1981 with at least 180 days of service and who applied for treatment within a year of release from active duty; 

Class II(a): Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma; 

Class II(b): Homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C. § 2062;

Class II(c): Those who were prisoners of war, as determined by the concerned military service department; 

Class III: Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability; 

Class IV: Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability; and 

Class V: Those participating in a rehabilitation program under 38 U.S.C. chapter 31, and dental services as are professionally determined necessary for any of the reasons enumerated in § 17.47(g).
See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Based on the evidence of record, service connection for purposes of outpatient dental treatment is not warranted, because the Veteran's condition cannot be categorized under any of the specific classes listed in 38 C.F.R. § 17.161.  

As discussed above, he does not have a dental condition or disability that may be service connected to either a compensable or noncompensable level.  As such, he is not able to be categorized under either Class I or Class II.  The Veteran also cannot be classified under Class II (a) since, in addition to not having a service-connected noncompensable condition, the evidence does not indicate that his dental condition is due to combat wounds or service trauma.  

Finally, the evidence does not indicate that the Veteran is eligible for any other class.  Specifically, there is no indication that he was a prisoner of war (POW) or eligible under 38 U.S.C. § 2062, precluding entitlement to Class II (b) and Class II (c) treatment.  There is also no indication in the record that he has a dental condition that impairs or aggravates a service-connected condition, and his overall service-connected disability rating is not 100 percent.  Moreover, he is not a Chapter 31 vocational rehabilitation trainee, nor is he receiving or due to receive VA care and treatment under Chapter 17.

In summary, there is no basis to grant service connection for a dental disorder for VA compensation or outpatient treatment purposes as a matter of law.  The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  Since the Veteran's claim fails because of lack of entitlement under the law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).







						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a dental disability for VA compensation purposes is denied.  

Service connection for a dental disability, for VA dental treatment purposes, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


